Exhibit 10.6

Execution Version

SECOND SUPPLEMENTAL INDENTURE

This SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of
January 10, 2020 is among SAExploration Holdings, Inc., a Delaware corporation
(the “Issuer” or the “Company”), the Guarantors party hereto (together with the
Issuer, the “Company Indenture Parties”), Wilmington Savings Fund Society, FSB,
as Trustee (in such capacity, the “Trustee”), and as Collateral Trustee (in such
capacity, the “Collateral Trustee”), and the Holders party hereto.

WITNESSETH

WHEREAS, the Company, the Guarantors, the Trustee and the Collateral Trustee
entered into a Senior Secured Convertible Notes Indenture dated as of
September 26, 2018 (as heretofore amended, supplemented or otherwise modified,
the “Indenture”), pursuant to which the Company issued 6.00% Senior Secured
Convertible Notes due 2023;

WHEREAS, the Company has requested that the Required Holders (as defined in the
Indenture) immediately prior to the Second Supplemental Indenture Effective Date
(collectively, “Required Holders”) (i) consent to (A) the sale of the certain
assets by SAE Exploration, Inc. (“SAE-Inc.”) and Alaska Seismic Ventures, LLC
(“ASV”) to TGS NOPEC Geophysical Company ASA (“TGS”) pursuant to that certain
Asset Purchase Agreement by and among SAE-Inc., ASV and TGS (such Asset Purchase
Agreement, in the form attached to the Officer’s Certificate (as defined below)
on the date hereof, the “Aklaq-Kuukpik APA”; together with the other agreements,
instruments and documents executed in connection therewith, collectively, the
“Aklaq-Kuukpik Purchase Documents”; such sale in accordance with the
Aklaq-Kuukpik APA and the other Aklaq-Kuukpik Purchase Documents, the
“Aklaq-Kuukpik Asset Sale”), (B) the sale of certain assets by SAE-Inc. to TGS
pursuant to that certain Asset Purchase Agreement by and between SAE-Inc. and
TGS (such Asset Purchase Agreement, in the form attached to the Officer’s
Certificate on the date hereof, the “CRD APA”; together with the other
agreements, instruments and documents executed in connection therewith, the “CRD
Purchase Documents” and together with the Aklaq-Kuukpik Purchase Documents, the
“Purchase Documents”; such sale in accordance with the CRD APA and CRD Purchase
Documents, the “CRD Asset Sale”), (C) the use of up to $355,000 of Alaska Tax
Credits to offset the taxes due to the State of Alaska as a result of the sales
consummated pursuant to the Purchase Documents and the withdrawal of certain
Alaska Tax Credits or applications for certain Alaska Tax Credits in connection
with the consummation of the Aklaq-Kuukpik Asset Sale and CRD Asset Sale (such
use and withdrawal of Alaska Tax Credits (and/or applications therefor),
collectively, the “Permitted Use of Alaska Tax Credits”) and (D) the entry into
and performance by SAE-Inc. of its obligations under that certain Sellers Side
Letter Agreement between SAE-Inc. and ASV, which includes agreements to take
actions regarding certain Alaska Tax Credits and to credit amounts owed to
SAE-Inc. by ASV, subject to the terms and conditions therein (such transactions,
collectively, the “Sellers Arrangements”), and (ii) agree to amend the Indenture
to allow for the Aklaq-Kuukpik Asset Sale, the CRD Asset Sale, the Permitted Use
of Alaska Tax Credits, and the Sellers Arrangements (collectively, the
“Transactions”); and

WHEREAS, Required Holders have agreed to consent to the Transactions and with
the consent and at the direction of Required Holders, the Trustee and Collateral
Trustee have agreed to enter into this Supplemental Indenture on the terms set
forth below.

NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the parties covenant and agree as follows:

Section 1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings ascribed to them in the Indenture.

 

1



--------------------------------------------------------------------------------

Section 2. Relation to Indenture. This Supplemental Indenture is supplemental to
the Indenture and does and shall be deemed to form a part of, and shall be
construed in connection with and as part of, the Indenture for any and all
purposes.

Section 3. Consents. Notwithstanding anything in the Indenture or any of the
other Indenture Documents to the contrary, the Trustee and Collateral Trustee
agree (at the direction of Required Holders) to clauses (a) through (d) below,
the Company Indenture Parties agree to clauses (a) and (d) of this Section 3 and
by delivering its signature hereto, Required Holders agree and consent to
clauses (a) through (d) below, in each case, as follows:

a) Consent to Transactions. Required Holders hereby consent to the consummation
of the Transactions provided that (w) the Aklaq-Kuukpik Asset Sale and the CRD
Asset Sale are consummated in accordance with the Aklaq-Kuukpik APA, the CRD APA
and the other Purchase Documents (as applicable), (x) the Permitted Use of
Alaska Tax Credits shall be limited to the withdrawal of outstanding Alaska tax
credit applications or certificates covering the Aklaq survey under State of
Alaska statute 43.55.023 or 43.55.025 for not more than $30,000,000 in the
aggregate, and the use of certain Alaska Tax Credits to satisfy tax liabilities
generated from the Aklaq-Kuukpik Asset Sale, CRD Asset Sale and/or Sellers
Arrangements in an amount which does not exceed $355,000 in the aggregate,
(y) SAE-Inc. receives at least $15,000,000 in the aggregate (“Closing Date
Payment”) of consideration from TGS upon the closing of the Aklaq-Kuukpik Asset
Sale and CRD Asset Sale on the Closing Date (as defined in the Aklaq-Kuukpik
APA) and is eligible to receive up to $5,000,000 of Earn Outs (as defined in the
Aklaq-Kuukpik APA) after the Closing Date (as defined in the Aklaq-Kuukpik APA)
(collectively “Earnout Payments”) pursuant to the Aklaq-Kuukpik APA (the Closing
Date Payment and Earnout Payments, collectively, the “Purchase Agreement
Payments”) and such Purchase Agreement Payments are promptly deposited into the
Collection Account or another Deposit Account of a Company Indenture Party that
is subject to a Control Agreement and not an Excluded Account and (z) the
Company shall comply with the procedures for offering to redeem and redeeming
the Notes from the Net Proceeds (constituting Excess Proceeds) from the
Aklaq-Kuukpik Asset Sale and the CRD Asset Sale (including without limitation,
such Net Proceeds from the Closing Date Payment and Earnout Payments) set forth
in Section 19.05(a) of the Indenture provided that (I) the Net Proceeds (as
defined in the ABL Credit Agreement) of the Closing Date Payment shall equal at
least $14,500,000, (II) the Net Proceeds (as defined in the ABL Credit
Agreement) from each Earnout Payment shall equal one hundred percent (100%) of
such Earnout Payment received by SAE-Inc. and (III) whether or not a Default or
an Event of Default is continuing at any time, none of such Net Proceeds
constituting Excess Proceeds from any Purchase Agreement Payment may be
reinvested by the Company Indenture Parties in accordance with Section 19.05(a)
unless the Net Proceeds from such Purchase Agreement Payment are remaining
after, first, offers to prepay the ABL Loan Obligations in accordance with
Section 2.5(c) of the ABL Credit Agreement from the Net Proceeds (as defined in
the ABL Credit Agreement) from such Purchase Agreement Payment have been made
and the pro rata share of the applicable Net Proceeds (as defined in the ABL
Credit Agreement) applied to the ABL Loan Obligations of the accepting ABL
Lenders, second, offers to prepay the Term Loan Obligations have been made in
accordance with the Term Documents from the Net Proceeds (as defined in the Term
Documents) from such Purchase Agreement Payment and the applicable Net Proceeds
(as defined in the Term Documents) applied to the Term Loan Obligations

 

2



--------------------------------------------------------------------------------

of the accepting Term Lenders in accordance with the Term Documents and third,
offers to redeem the Notes have been made in accordance with the Indenture
Documents from the Net Proceeds (constituting Excess Proceeds) from such
Purchase Agreement Payment and the applicable Net Proceeds applied to the Notes
of the accepting Holders in accordance with the Indenture Documents. For the
avoidance of doubt no Indebtedness shall be permitted to be incurred pursuant to
clause (p) of the definition of “Permitted Indebtedness” with respect to the
Permitted Use of Alaska Tax Credits. To the extent constituting an encumbrance
(and not a lien, mortgage or security interest) on the ROFR Assets (as defined
in the Aklaq-Kuukpik APA), the Required Holders agree that the ROFR (as defined
in the Aklaq-Kuukpik APA) shall be permitted under Section 5.02 of the
Indenture. Issuer agrees to comply with the procedures for offering to redeem
and redeeming Notes from the Net Proceeds of any sale of the ROFR Assets in
accordance with Section 19.05(a) of the Indenture provided that (i) whether or
not a Default or an Event of Default is continuing at any time, none of such Net
Proceeds from the ROFR Assets may be reinvested by the Company Indenture Parties
in accordance with Section 19.05(a) unless and until all prepayments and/or
redemptions have been offered and applied in accordance with, as applicable, the
ABL Credit Agreement, the Term Documents and the Indenture Documents and
(ii) nothing in this sentence or any other provision of this Supplemental
Indenture shall be construed to constitute a consent or an agreement to consent
to the sale of the ROFR Assets (as defined in the Aklaq-Kuukpik APA).

b) Amendment of Agreement. Required Holders hereby agree to the amendments to
the Indenture set forth in this Supplemental Indenture.

c) Amendment of ABL Credit Agreement and Term Credit Agreement. Required Holders
hereby consent and agree to the amendment to the ABL Credit Agreement and the
Term Credit Agreement, in each case, executed on the date hereof (and delivered
to the Holders contemporaneously with the execution of this Supplemental
Indenture on the date hereof) (and all amendments set forth therein).

d) New Event of Default. Failure to comply with any provision set forth in this
Supplemental Indenture shall constitute an immediate Event of Default without
notice or grace.

Section 4. Partial Releases of Liens. Required Holders hereby direct (i) the
Collateral Trustee, upon the satisfaction of the conditions to effectiveness set
forth in Section 7 of this Supplemental Indenture and the consummation of the
Aklaq-Kuukpik Asset Sale in accordance with the Aklaq-Kuukpik APA and the
applicable Purchase Documents, to execute and deliver to Company’s counsel the
partial release of liens (“Aklaq-Kuukpik Partial Release of Liens”), a form of
which is attached hereto as Exhibit A, to release the Liens granted to or held
by the Collateral Trustee upon any Collateral constituting Released Assets (as
defined in the Aklaq-Kuukpik Partial Release of Liens) which were sold in
accordance with the terms of the Aklaq-Kuukpik APA and the other applicable
Purchase Documents and (ii) the Collateral Trustee, upon the satisfaction of the
conditions to effectiveness set forth in Section 7 of this Supplemental
Indenture and the consummation of the CRD Asset Sale in accordance with the CRD
APA and the applicable Purchase Documents, to execute and deliver to Company’s
counsel the partial release of liens (“CRD Partial Release of Liens”; together
with the Aklaq-Kuukpik Partial Release of Liens, the “Partial Releases of
Liens”), a form of which is attached hereto as Exhibit B, to release the Liens
granted to or held by the Collateral Trustee upon any Collateral constituting
Released Assets (as defined in the CRD Partial Release of Liens) which were sold
in accordance with the terms of the CRD APA and the other applicable Purchase
Documents.

 

3



--------------------------------------------------------------------------------

Section 5. Amendment of Purchase Documents. Each of the Company Indenture
Parties hereby confirms, ratifies, covenants, and agrees the Company Indenture
Parties shall not enter into any amendment to the Aklaq-Kuukpik APA, the CRD APA
or any of the other Purchase Documents that would adversely affect (i) the
Closing Date Payment or the terms of the Earnout Payment or (ii) the Holders
(for the avoidance of doubt, delaying or reducing either of such payments shall
be deemed adverse to the Holder).

Section 6. Amendment of Indenture. Effective as of the Second Supplemental
Indenture Effective Date, Required Holders, the Trustee and Collateral Trustee,
the Company, and each of the Guarantors hereby agree that the following defined
terms are added to Section 1.01 to the Indenture in the appropriate alphabetical
order:

“SAE-Inc.” means SAExploration, Inc., a Delaware corporation.

“Second Supplemental Indenture” means that certain Second Supplemental
Indenture, dated as of January 10, 2020, among the Company, the Guarantors party
thereto, the Holders party thereto, the Trustee and Collateral Trustee.

“Second Supplemental Indenture Effective Date” shall mean January 10, 2020,
subject to the satisfaction of the conditions to effectiveness set forth in
Section 7 of the Second Supplemental Indenture.

Section 7. Conditions Precedent to Effectiveness of this Supplemental Indenture.
The effectiveness of this Supplemental Indenture, are subject to the
fulfillment, to the satisfaction of, or waiver by the Trustee and Collateral
Trustee (at the direction of the Required Holders) and the Required Holders of
each of the following:

 

  a)

the Trustee and Collateral Trustee shall have received this Supplemental
Indenture, duly executed by the Issuer, the Guarantors, the Trustee, the
Collateral Trustee, and Required Holders;

 

  b)

the Trustee and Collateral Trustee shall have received (i) the Aklaq-Kuukpik APA
and the CRD APA, in each case duly executed and delivered by the parties thereto
and (ii) each of the other Purchase Documents, in each case duly executed and
delivered by the parties thereto;

 

  c)

the Trustee and Collateral Trustee shall have received an officer’s certificate
from an Authorized Person of the Company, in form and substance reasonably
satisfactory to the Trustee and Collateral Trustee (the “Officer’s
Certificate”), (A) confirming the authority of the Collateral Trustee to release
the Collateral Trustee’s Liens from the Collateral constituting Released Assets
(as defined in the Aklaq-Kuukpik Partial Release of Liens) pursuant to
Aklaq-Kuukpik Partial Release of Liens and the Released Assets (as defined in
the CRD Partial Release of Liens) pursuant to the CRD Partial Release of Liens,
(B) affirming that the conditions precedent (g) and (h) in Section 7 of this
Supplemental Indenture have been satisfied, and (C) attaching (i) a true,
complete and correct and final executed copy of the Aklaq-Kuukpik APA and (ii) a
true, complete and correct and final executed copy of the CRD APA;

 

  d)

the Trustee and Collateral Trustee shall have received evidence from the Issuer
that the execution, delivery and performance of this Supplemental Indenture by
the Issuer and the Guarantors has been duly authorized by all necessary
corporate action, including without limitation the approval of the Board of
Directors or the Board of Managers of the Issuer and the Guarantors, as
applicable;

 

4



--------------------------------------------------------------------------------

  e)

the Issuer shall have received all consents and amendments under the ABL Credit
Agreement and the Term Credit Agreement necessary to permit the Transactions,
each duly executed and delivered by the parties thereto;

 

  f)

the Forbearance Agreement dated as of September 23, 2019, among the Issuer, the
Guarantors party thereto, and the Forbearing Holders (as defined therein) (as
amended, modified, supplemented and in effect immediately prior to the
effectiveness of this Supplemental Indenture, the “Forbearance Agreement”) shall
be in full force and effect, and no Termination Event (as defined therein) shall
have occurred thereunder (it being agreed that the Trustee and the Holders may
assume the Forbearance Agreement is in full force and effect unless it has
received written notice to the contrary from the Supermajority Holders);

 

  g)

after giving effect to this Amendment, no Default or Event of Default (other
than the Existing Defaults (as defined in the Forbearance Agreement) and the
Potential Defaults (as defined in the Forbearance Agreement)) shall have
occurred and be continuing on the Second Supplemental Indenture Effective Date,
nor shall either result from the execution of the Purchase Documents and/or the
consummation of the Transactions;

 

  h)

the representations and warranties of the Company, each other Company Indenture
Party and their respective Subsidiaries contained in the Indenture Documents
shall be true and correct in all material respects (except as affected or
impacted by the Ongoing Material Events (as defined below) and except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) (i) on and as of the date of the Second Supplemental Indenture
Effective Date, as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall continue to be true and correct
as of such earlier date) and (ii) after giving effect to the Transactions;

 

  i)

[Reserved]; and

 

  j)

the Company Indenture Parties shall have paid or caused to be paid all costs and
expenses of the Trustee and Collateral Trustee (including reasonable attorney’s
fees and expenses of Arnold & Porter Kaye Scholer LLP) and Holders (i) incurred
by or on behalf of the Trustee and Collateral Trustee or Holders (including
reasonable attorneys’ fees and expenses of Brown Rudnick LLP and Paul, Weiss,
Rifkind, Wharton & Garrison LLP) arising under or in connection with the
preparation, execution and delivery of this Supplemental Indenture and the
Partial Releases of Liens, and (ii) invoiced and outstanding on the date hereof.

For purposes of determining compliance with the conditions specified in this
Supplemental Indenture each Holder party to this Supplemental Indenture shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Holders by the Second Supplemental Indenture
Effective Date unless an officer of the Trustee responsible for the transactions
contemplated by this Supplemental Indenture shall have received written notice
from such Holder prior to the Second Supplemental Indenture Effective Date
specifying its objection thereto. For purposes of this Supplemental Indenture,
“Ongoing Material Events” means (i) all of the Existing Defaults as defined in
the Forbearance Agreement, (ii) all of the Potential Defaults as defined in the
Forbearance Agreement, (iii) all activities related to completing the pending
full restatement of the audited financial statements of the Company and its
subsidiaries in compliance with GAAP and SEC rules and regulations, and (iv) any
activities and matters related to the Existing Defaults and Potential Defaults
currently being undertaken or overseen by the Special Committee of the Company’s
Board of Directors.

 

5



--------------------------------------------------------------------------------

Section 8. Consent of Holders and Confirmation of Compliance with Section 13.02
of the Indenture. Pursuant to Section 13.02 of the Indenture, by its signature
below, the Holders party hereto hereby consent, effective as of the date hereof,
to the entry into this Supplemental Indenture by the Company, the Guarantors,
the Trustee and the Collateral Trustee and to the amendments to the Indenture
set forth in this Supplemental Indenture. The Issuer and the Holders party
hereto hereby confirm that all of the actions required to be taken by the
Holders and Issuer pursuant to Section 13.02 of the Indenture have been taken in
accordance with the provisions of such Section. The Issuer confirms that entry
into this Supplemental Indenture is permitted under the Indenture, and is not
prohibited by the terms of the Intercreditor Agreement and the Junior Documents
(as defined in the Intercreditor Agreement).

Section 9. Forbearance. The Issuer and the Guarantors acknowledge the continued
existence of the Existing Defaults and Potential Defaults. The Issuer and the
Guarantors further acknowledge and agree that the Holders are not in any way
agreeing to waive such Existing Defaults or Potential Defaults as a result of
this Supplemental Indenture or the performance by the parties of their
respective obligations hereunder. All of the Secured Parties’ rights and
remedies under the Indenture, the Forbearance Agreement and the other Indenture
Documents are expressly reserved.

Section 10. Representations and Warranties. Each of the Company Indenture
Parties hereby represents and warrants that the execution and delivery of this
Supplemental Indenture and the Purchase Documents and, after giving effect to
the amendments contained herein, the performance by each of them of their
respective obligations under the Indenture, the Supplemental Indenture and the
Purchase Documents, in each case, are within its powers, have been duly
authorized, are not in contravention of applicable law or the terms of its
operating agreement or other organizational documents and except as have been
previously obtained, do not require the consent or approval of any governmental
body, agency or authority, this Supplemental Indenture and the Indenture (as
amended hereby) will constitute the valid and binding obligations of the Company
Indenture Parties, as applicable, enforceable in accordance with their terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, ERISA or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law), and the Company has furnished to the Trustee and Collateral Trustee a
true, complete and accurate copy of the Purchase Documents.

Section 11. Reference to and Effect on the Indenture. Each of the Company
Indenture Parties hereby reaffirms, confirms, ratifies, covenants, and agrees to
be bound by each of its covenants, agreements, and obligations under the
Indenture (as amended hereby), and each other Indenture Document previously
executed and delivered by it. Each reference in the Indenture to “this
Indenture” or “the Indenture” shall be deemed to refer to the Indenture after
giving effect to this Supplemental Indenture. This Supplemental Indenture is an
Indenture Document.

Section 12. The Trustee and Collateral Trustee. Except as otherwise expressly
provided herein, no duties, responsibilities or liabilities are assumed, or
shall be construed to be assumed, by the Trustee or the Collateral Trustee by
reason of this Supplemental Indenture. This Supplemental Indenture is executed
and accepted by the Trustee and the Collateral Trustee subject to all the terms
and conditions set forth in the Indenture with the same force and effect as if
those terms and conditions were repeated at length herein and made applicable to
the Trustee and the Collateral Trustee with respect hereto. Neither the Trustee
nor the Collateral Trustee shall be responsible for the recitals contained
herein, all of which recitals are made by the other parties to this Supplemental
Indenture.

Section 13. Governing Law. This Supplemental Indenture shall be a contract made
under and governed by the laws of the State of New York without giving effect to
its principles of conflicts of laws.

 

6



--------------------------------------------------------------------------------

Section 14. Counterparts. This Supplemental Indenture may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Supplemental Indenture by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Supplemental Indenture.

Section 15. Guarantors Consent and Acknowledgement. The Guarantors, for value
received, hereby consent to the Company’s execution and delivery of this
Supplemental Indenture, the Collateral Trustee’s execution of the Partial
Releases of Liens and the performance by the Company of its agreements and
obligations hereunder. This Supplemental Indenture, the Partial Release of Liens
and the performance or consummation of any transaction that may be contemplated
under this Supplemental Indenture, shall not limit, restrict, extinguish or
otherwise impair the Guarantors’ liabilities and obligations to the Trustee, the
Collateral Trustee and/or Holders under the Indenture Documents (including
without limitation the Guaranteed Obligations). Each of the Guarantors
acknowledges and agrees that (i) the Subsidiary Guarantee to which such
Guarantor is a party remains in full force and effect and is fully enforceable
against such Guarantor in accordance with its terms and (ii) it has no offsets,
claims or defenses to or in connection with the Guaranteed Obligations, all of
such offsets, claims and/or defenses are hereby waived.

Section 16. Reaffirmation. In each case, except as expressly modified by this
Supplemental Indenture and the Partial Releases of Liens, each of the Company
Indenture Parties hereby (i) acknowledges and agrees that all of its pledges,
grants of securities interests and Liens and other obligations under the
Indenture and the other Indenture Documents to which it is a party are
reaffirmed and remain in full force and effect on a continuous basis,
(ii) reaffirms (x) each Lien granted by it to the Collateral Trustee for the
benefit of the Secured Parties, and (y) in the case of the Guarantors, the
guarantees (including the Subsidiary Guarantee) made by it pursuant to the
Indenture, and (iii) acknowledges and agrees that the grants of security
interests and Liens by and the guarantees of the Guarantors contained in the
Indenture and the other Indenture Documents are, and shall remain, in full force
and effect on and after the Second Supplemental Indenture Effective Date. Except
as specifically modified herein, the Indenture Documents and the Obligations are
in all respects ratified and confirmed (mutatis mutandis) and shall remain in
full force and effect in accordance with their terms.

Section 17. Release. The Company and the Company Indenture Parties
(collectively, the “Releasing Parties”) hereby release, acquit and forever
discharge the Holders and their respective investment advisors and Affiliates,
and any of their and their investment advisors’ and Affiliates’ respective
officers, directors, agents, employees, attorneys, consultants, or
representatives, or any of the respective predecessors, successors or assigns of
any of the foregoing (collectively, the “Released Parties”) from and against any
and all manner of actions, causes of action, suits, debts, controversies,
damages, judgments, executions, claims (including, without limitation,
crossclaims, counterclaims and rights of set-off and recoupment) and demands
whatsoever, whether known or unknown, whether asserted or unasserted, in
contract, tort, law or equity which any Releasing Party may have against any of
the Released Parties by reason of any action, failure to act, matter or thing
whatsoever arising from or based on facts occurring on or prior to the date
hereof that relate to the Indenture, the other Indenture Documents, this
Supplemental Indenture, the Purchase Documents or the transactions contemplated
thereby or hereby (except to the extent arising from the willful misconduct or
gross negligence of any Released Parties), including but not limited to any such
claim or defense to the extent that it relates to (a) any covenants, agreements,
duties or obligations set forth in the Indenture Documents, (b) any actions or
omissions of any of the Released Parties in connection with the initiation or
continuing exercise of any right or remedy contained in the Indenture Documents
or at law or in equity with respect to the Indenture Documents, or (c) the
Transactions.

 

7



--------------------------------------------------------------------------------

Section 18. Expenses.

The Company hereby acknowledges and agrees that its obligations to pay the costs
and expenses pursuant to Section 5.1(c) of the Note Purchase Agreement include,
without limitation, all reasonable and documented out-of-pocket fees and
disbursements of each of (a) Brown Rudnick LLP in its capacity as counsel to
certain of the Holders, and (b) Paul, Weiss, Rifkind, Wharton & Garrison LLP in
its capacity as counsel to certain of the Holders, in each case in connection
with or as a result of or related to the execution and delivery, enforcement,
performance, or administration (including any restructuring, forbearance or
workout with respect thereto) of the Indenture, this Supplemental Indenture, any
of the other Indenture Documents and the transactions related to the Indenture
Documents or the monitoring of compliance by the Company and each Company
Indenture Party and each of its Subsidiaries with the terms of the Indenture
Documents.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed and delivered under seal, as of the date first above written.

 

ISSUER: SAEXPLORATION HOLDINGS, INC.

By:   /s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

 

GUARANTORS: SAEXPLORATION, INC.

By:   /s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

 

SAEXPLORATION SUB, INC.

By:   /s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

 

NES, LLC

By:   /s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

 

SAEXPLORATION SEISMIC SERVICES (US), LLC

By:   /s/ Michael J. Faust

Name: Michael J. Faust Title: Chief Executive Officer and President

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]



--------------------------------------------------------------------------------

TRUSTEE AND COLLATERAL TRUSTEE: WILMINGTON SAVINGS FUND SOCIETY, FSB, as Trustee
and Collateral Trustee

By:   /s/ Geoffrey J. Lewis

Name: Geoffrey J. Lewis Title: Vice President

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]



--------------------------------------------------------------------------------

HOLDERS: WHITEBOX ASYMMETRIC PARTNERS, L.P.

By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO

 

WHITEBOX CREDIT PARTNERS, L.P.

By:  

/s/ Mark Strefling

Name: Mark Strefling Title: Partner & CEO

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]



--------------------------------------------------------------------------------

HOLDERS: HIGHBRIDGE MSF INTERNATIONAL LTD. By: Highbridge Capital Management,
LLC as Trading Manager and not in its individual capacity

By:  

/s/ Jonathan Segal

Name: Jonathan Segal Title: Managing Director

 

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P. By: Highbridge Capital Management,
LLC as Trading Manager and not in its individual capacity

By:  

/s/ Jonathan Segal

Name: Jonathan Segal Title: Managing Director

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]



--------------------------------------------------------------------------------

HOLDERS: BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

By:  

/s/ David O’Mara

Name: David O’Mara Title: Deputy General Counsel

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]



--------------------------------------------------------------------------------

HOLDER: AMZAK CAPITAL MANAGEMENT LLC

By:  

/s/ Samuel Barker

Name: Samuel Barker Title: Senior Investment Analyst

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]



--------------------------------------------------------------------------------

HOLDER: DUPONT PENSION TRUST

By:  

/s/ Kris Kowal

Name: Kris Kowal Title: Managing Director

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]



--------------------------------------------------------------------------------

HOLDER: /s/ John Pecora John Pecora

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]



--------------------------------------------------------------------------------

HOLDER:

/s/ Jeff Hastings

Jeff Hastings

[Signature Page to Second Supplemental Indenture to Senior Secured Convertible
Notes]